FILED
                            NOT FOR PUBLICATION
                                                                            MAY 15 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RANJIT SINGH,                                    No.   15-72029

              Petitioner,                        Agency No. A205-421-848

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 13, 2019**
                              San Francisco, California

Before: THOMAS, Chief Judge, IKUTA, Circuit Judge, and MOLLOY,*** District
Judge.

      Ranjit Singh, a native citizen of India and member of the Sikh separatist

political party, Shiromani Akali Dal Amritsar (“Mann Party”), petitions for review

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
of a Board of Immigration Appeals (“BIA”) decision denying his applications for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the BIA’s denial of Singh’s claims. Singh v. Whitaker, 914 F.3d 654, 658

(9th Cir. 2019).

                                             I

       We grant the petition for review and remand Singh’s asylum, withholding of

removal, and CAT claims to the BIA. Our analysis is controlled by Singh, which

held that the BIA’s analysis of a petitioner’s ability to safely and reasonably

relocate was inadequate because it was not “sufficiently individualized.” Id. at

659. In that case, the BIA did not apply a nationwide presumption of future

persecution before conducting a relocation analysis, and it failed to consider

whether the petitioner would be reasonably safe in another part of India if he

continued expressing his political views. Id. Here, the BIA similarly failed to

conduct an individualized relocation analysis. It also failed to consider the safety

and reasonableness of relocation if Singh continued expressing his support for the

Mann Party and the Khalistani secession movement. Thus, the BIA’s “analysis

does not account for the persecution [Singh] may face outside Punjab from local

authorities, or other actors, based on his future political activities.” Id. at 661.


                                             2
Because there is no principled distinction to be drawn between this case and Singh

with respect to the BIA’s relocation analysis, we grant the petition for review as to

the asylum and withholding of removal claims. In Singh, we did not remand the

BIA’s denial of petitioner’s CAT claim because the BIA relied only “in part” on its

relocation determination. Id. at 663. Here, by contrast, the BIA based its denial of

Singh’s CAT claim solely on its relocation determination. Accordingly, we also

grant the petition for review on petitioner’s CAT claim.

                                           II

      We deny Singh’s petition as to his claim for humanitarian asylum. Even if

the government has not rebutted the presumption of a well-founded fear of future

persecution, the BIA may grant humanitarian asylum “where the petitioner has

suffered ‘atrocious forms of persecution.’” Id. at 662 (quoting Kebede v. Ashcroft,

366 F.3d 808, 812 (9th Cir. 2004)). Substantial evidence supports the BIA’s

conclusion that the persecution Singh endured does not rise to the level of

atrocious persecution warranting humanitarian asylum. Id. (denying humanitarian

asylum on substantially similar facts because it did not rise to the level of the

“extremely severe persecution” required to warrant humanitarian relief). We lack

jurisdiction over Singh’s argument that the BIA legally erred in not considering all




                                           3
relevant factors for humanitarian asylum because he did not present this argument

to the BIA. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 819 (9th Cir. 2003).

      PETITION GRANTED in part; DENIED in part; DISMISSED in part;
      REMANDED.

      Each party shall bear its own costs.




                                         4